DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to the drawings and the rejections under 35 U.S.C. 112b have been withdrawn in view of the amendment to the claims and drawings.
Those rejections not repeated in this Office Action have been withdrawn.  Claims 1-9 are currently pending and rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed applications, Application No. 15/608886, 15/246842, 14954839, 14450113, 62/009107, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the above listed applications, do not provide adequate support for the claim limitations of “providing an ingestible water dissolvable binder that is dissolvable in 80 degree Fahrenheit water in under two minutes when the ingestible water dissolvable binder is submersed under water and the water is still.”   
The ‘886 Application also does not disclose “mixing the ingestible water dissolvable binder and the powered coffee food product; filling a cavity of a die with the mixed ingestible water dissolvable binder and powdered coffee food product” and “binding the powered coffee food product into the solid form with the ingestible water dissolvable binder.”  
The ’842 Application also does not disclose the above limitations as discussed above with the ‘886 application.
While the ‘107, ‘839 and ‘113 Applications each disclose the use of a die into which a combination of a binder and a nutrient are placed and then the two components are bound, none of these applications disclose “providing an ingestible water dissolvable binder that is dissolvable in 80 degree Fahrenheit water in under two  minutes when the ingestible water dissolvable binder is submersed under water and the water is still.”  
Also, none of the ‘886, ‘842, ‘839, ‘113, ‘107 applications disclose that the solid form can be “a coffee food product.”  This cannot be found in the original disclosure, 
It is also noted that only the ‘913 Applications provides support for the claim 5 limitation of, “the ingestible water dissolvable binder is provided in a liquid form.”


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally claimed limitation of Claim 5 of “wherein the ingestible water dissolvable binder is provided in a liquid form” lacks proper antecedent basis to the specification.  Paragraph 6 refers to the binder in the form of a tablet.  Paragraph 11 and 58 discuss the water dissolvable binder in a tablet or solid form or in a flexible structure that are dissolvable in water.  Similarly, paragraph 70 discloses a water dissolvable binder but does not clearly state that the water dissolvable binder is in a liquid dissolvable form.  Similarly, paragraph 76 mixes an ingredient with a binder which can be flexible when cured, but is not seen to be clear that the binder is in a liquid . 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “providing the coffee food product as a plurality of powder” (line 4).  It appears that this should recite, “providing the coffee product as a powder.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 6071539) in view of Ninomiya (US 5089307), Mayer (US 3660107) and Fuiz (US 20110200715).  
Regarding claim 1, Robinson teaches a method of manufacturing a solid form having a binder (column 5, lines 61-62) and an ingestible food product (see column 7, 
Regarding the step of, “providing an ingestible water dissolvable binder” Robinson teaches that the binder can be cellulose based such as carboxymethyl cellulose (see column 5, lines 33-36 - cellulose materials), which is disclosed on page 3, paragraph 9 of Applicant’s specification, as filed, as being a water soluble material.  Because Robinson is directed to dissolvable tablets, it would have been obvious for the cellulose binders to also have been water dissolvable binders.
Robinson further teaches mixing the ingestible water dissolvable binder and the powdered ingestible food product (see column 6, lines 31-42 - hot-melt binder with granules).  
Robinson also teaches that the mixture of the effervescent granule and binder can be hot melt extruded (see the abstract) and can also be tableted using a conventional tableting press (see column 20, lines 44-48).  By teaching a tableting press, it would have been obvious to one having ordinary skill in the art that the mixture was placed into a cavity of a die and compressed to thus bind the components and produce a solid form.  
Claim 1 differs from Robinson in specifically reciting that the water dissolvable binder is dissolvable in 80 degree Fahrenheit water in under two minutes when the ingestible water dissolvable binder is submersed under water and the water is still.
It is noted however, that since Robinson teaches binders similar to those disclosed on paragraph 9 of Applicant’s specification, it would have been obvious for similar materials to dissolve in a similar manner.  Nonetheless, Robinson teaches carboxymethyl cellulose, as well as guar gum (column 5, line 37) which is also disclosed in Applicant’s paragraph 9.  Even further however, Robinson teaches that the dissolvability of the tablet can be controlled to be rapid so that the disintegration or dissolution of the tablet would have been less than two minutes (see column 6, lines 4-21), thus suggesting that that binder would also have dissolved in less than two minutes.  Robinson also teaches testing dissolution at water temperatures of 25°C (i.e. about 80°F) (Example 2).  
Additionally, Ninomiya teaches water soluble polysaccharides such as carboxy methyl cellulose (see column 4, line 1 and column 3, lines 44-59), where the water soluble polysaccharide can be soluble in water having a temperature from room temperature to 100°C (column 3, lines 49-53), thus encompassing the desirability for the water soluble polysaccharide (i.e. binder) to be dissolvable at 80°F.  Fuiz’715 teaches binders such as carboxy-methyl cellulose in a binder combination can dissolve in 20-30 seconds (paragraph 114).
Therefore, since Robinson teaches similar binders as those disclosed and teaches that the rate of effervescence and dissolution can be controlled, one having ordinary skill in the art would have reasonably expected that similar binders would have performed similarly and that modification of the rate of dissolution would have been obvious based on the amount of effervescence desired, for example.
Regarding the solid form having a “a coffee food product” it is noted that Robinson teaches that the solid form can be used in food and flavoring applications (see column 2, lines 63-67) and for reconstituting into a beverage (column 12, line 66) but is not specific as to “a coffee food product.”  
However, Mayer teaches dissolvable effervescing solid forms that can include coffee extract that can be in powdered form (see column 1, line 11-29; column 2, lines 6-19).   As Robinson is not seen to be limiting as to the particular application of the ingestible food product and binder, and further teaches that the solid form can be dissolved in water (column 2, lines 53-54; column 4, line 16, 20; column 6, lines 4-21; column 20, lines 58-60), to thus modify Robinson so as to use a solid form having a binder and a coffee food product would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the particular flavor that was to be imparted upon dissolution of the solid form with water.
Regarding claim 2, since Robinson teaches that the tablet can be placed into a glass of water (see column 4, lines 15-16), the tablet obviously have had a width smaller than a mouth of a container, and shorter than a height of the container.
Regarding claim 3, Robinson teaches that the ingestible food product can also be a protein (see column 12, line 26) and can also include flavor (column 8, line 37 - where a sweetener is a flavor).   Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.  
Regarding claim 4, as discussed above with respect to claim 1, Robinson teaches a cellulose based binder.
Regarding claim 5, Robinson teaches that the binder can be in a liquid form (see column 5, lines 61-62: “molten liquid”).
Regarding claim 7, Robinson discloses a dissolvable food product (see column 6, lines 16-21) comprising a powder food product (see column 7, lines 36-39, 46-49; column 12, lines 49-50 “granules” “powder”), and a binder (see column 5, lines 33-36 - carboxymethyl cellulose), mixed with the powdered food product to hold the powder food product together as a solid form (column 20, lines 44-47).  While Robinson is silent in the powder being a powder coffee food product, Mayer has been relied on as already discussed above with respect to claim 1 to teach a solid form that uses a coffee food product powder and where the final form is a solid form.  Further regarding the limitations to claim 7 of the binder dissolvable in 80 degree Fahrenheit water in under two minutes when the binder is submersed under water and the water is still, the combination as applied to claim 1 has been incorporated herein to teach these limitations.
Regarding claim 8, Robinson discloses that the powder food product can also be a protein (see column 12, line 26) and can also include flavor (column 8, line 37 - where a sweetener is a flavor).  Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  
Regarding claim 9, Robinson discloses that the binder is cellulose (see column 5, lines 33-36 - carboxymethyl cellulose).

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 20150351444) in view of Ninomiya (US 5089307), Mayer (US 3660107) and Fuiz (US 20110200715).
Regarding claim 1, Singer teaches a method of manufacturing a solid form having a binder and an ingestible food product for mixing the ingestible food product with drinkable water (see paragraph 6), the method comprising the steps of providing the ingestible product as a plurality of granules or powder (see at least, paragraph 16); providing an ingestible water dissolvable binder (see at least paragraph 16); mixing the ingestible water dissolvable binder and the powdered ingestible food product (see at least, paragraph 16- “mixing the binder and the powdered nutrient”); filling a cavity of a die with the mixture of the binder and powdered food ingredient (see paragraph 16); and binding the powered ingestible food product into the solid form with the ingestible water dissolvable binder (see paragraph 16, “compressing”).  
Regarding the binder being dissolvable in under two minutes, Singer teaches that the binder can dissolve in under 1 minute (see paragraph 11).
Claim 1 differs in specifically reciting that the water dissolvable binder is dissolvable in 80 degree Fahrenheit water in under two minutes when the ingestible water dissolvable binder is submersed under water and the water is still.
It is noted however, that Ninomiya further teaches soluble binders (see column 3, lines 44-59), similar to Singer (see Singer paragraph 9), and where the water soluble binder can be soluble in water having a temperature from room temperature to 100°C (column 3, lines 49-53), thus encompassing the desirability for the water soluble polysaccharide (i.e. binder) to be dissolvable at 80°F.  Fuiz’715 teaches binders such as 
Claim 1 also differs from Singer in specifically reciting that the food product is a coffee food product as a powder.
However, Singer teaches that the nutrient can be a powdered nutrient (paragraph 16) and is not seen to be limiting regarding the particular type of nutrient, while further suggesting the nutrient can be a protein, vitamin, mineral, drink sweetener, caffeine (paragraph 12).  
Mayer teaches dissolvable solid forms that can include coffee extract that can be in powdered form (see column 1, line 11-29; column 2, lines 6-19).  As Singer is not seen to be limiting as to the particular nutrient to be included in the delivery system, to thus modify Singer so as to use a solid form having a binder and a coffee food product would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the particular flavor that was to be imparted upon dissolution of the solid form with water.
Regarding claim 2, Singer suggests that the cavity of the die is dimensioned so that a width of the solid form is smaller than a mouth of the container and a height of the solid form is shorter than a height of the container (see figure 13-15 and figure 11).
Regarding claim 3, Singer teaches that the powdered nutrient can be a protein, drink sweetener and combinations thereof (paragraph 12).  Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.
Regarding claim 4, Singer teaches cellulose based binders (see paragraph 9).
Regarding claims 7 and 9, Singer teaches a powdered food product, with a cellulose mixed with the powdered food product to hold the food product together as a solid form.  The binder as taught by the combination is seen to be dissolvable in 80 degree Fahrenheit water in under two minutes when the binder is submersed under water and the water is still, as discussed above with respect to claim 1.  In view of Mayer, as applied above to claim 1, the suggests a powdered coffee food product to be included in the solid form.   As Singer is not seen to be limiting as to the particular nutrient to be included in the delivery system, to thus modify Singer so as to use a solid form having a binder and a coffee food product would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on the particular flavor that was to be imparted upon dissolution of the solid form with water.
Regarding claim 8, Singer teaches that the powdered nutrient can be a protein, drink sweetener and combinations thereof (paragraph 12).  Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  
To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Singer (US 20150351444) as the primary reference, and in further view of Robinson (US 6071539), Lee (US 20130273277) and Pearce (US 20050008735).
Claim 5 differs from the combination applied to claim 1 in specifically reciting that “the ingestible water dissolvable binder is provided in a liquid form.”
However, Robinson teaches that the binder can be in a liquid form (see column 5, lines 61-62: “molten liquid”) and can be mixed with powdered ingredients (column 20, lines 44-48).  Robinson teaches similar types of binders as that of Singer (see Robinson column 5, lines 33-62 and Singer paragraph 9).  Lee further evidences that similar cellulose binders can be used in an aqueous form, and cast together with solids and subsequently dried (see paragraph 32 and 33).  Similarly, Pearce evidences providing a granular food product into a solution of a film forming element (i.e. binder) (see paragraph 85) and where the films can be poured and subsequently dried (see paragraph 160).  By pouring dissolvable films that have a binder (i.e. cellulose derivatives), this is seen to suggest a binder in liquid form that is combined with granular foods.  To thus modify Singer’s process and to mix the powdered nutrient with a liquid binder and compress into a tablet, would have been obvious to one having ordinary skill .

Claims 1-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champion (US 20080187628) in view of Ninomiya (US 5089307), Mayer (US 3660107) and Fuiz (US 20110200715).
Regarding claim 1, Champion discloses a method of manufacturing a solid form having a binder and an ingestible food product for missing the ingestible food product with drinkable water, the method comprising,
providing the ingestible product as a plurality of granules or powder (see at least, paragraph 212 - “granular or powdered base material”); 
providing an ingestible water dissolvable binder (see paragraph 91, 108-109: , cellulose, cellulose derivatives).  It is noted that Ninomiya further evidences that such cellulose derivatives are conventionally known to be water dissolvable (see column 3, line 45 to column 4, line 1).
Champion further teaches mixing the ingestible water dissolvable binder and the powdered ingestible food product (see paragraph 212 and 213);  
filling a cavity of a die with the mixed ingestible water dissolvable binder and powdered ingestible food product (see paragraph 210, 217) where it would have been obvious to one having ordinary skill in the art that a step of molding the mixture into a tablet would have required filling a cavity of a die with the mixture and then binding the mixture to form a solid form.
While Champion teaches that the solid form can be dissolved in water in less than a minute (see paragraph 54) to enhance a drink (see at least, paragraph 74), claim 1 differs in specifically reciting that the water dissolvable binder is dissolvable in 80 degree Fahrenheit water in under two minutes when the ingestible water dissolvable binder is submersed under water and the water is still.
It is noted however, that Ninomiya further teaches soluble binders  (see column 3, lines 44-59), similar to Champion, and where the water soluble binder can be soluble in water having a temperature from room temperature to 100°C (column 3, lines 49-53), thus encompassing the desirability for the water soluble polysaccharide (i.e. binder) to be dissolvable at 80°F.   Fuiz’715 teaches binders such as carboxy-methyl cellulose in a binder combination can dissolve in 20-30 seconds (paragraph 114).   To thus modify Champion, who is not limiting regarding the temperature of the water for dissolution and to have the binder dissolvable in 80°F water in under two minutes would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on providing a quick dissolving solid form in the desired type of water (i.e. cold, warm or hot).
Regarding the new limitation of, “a coffee food product”  and that “the coffee food product” is provided as a powder, it is noted that Champion teaches that the dissolving composition can include extracts from coffee (see paragraph 91).  This is seen to suggest that the solid form can comprise “a coffee food product.”  Nonetheless, it is further noted that 
However, Mayer teaches dissolvable effervescing solid forms that can include coffee extract that can be in powdered form (see column 1, line 11-29; column 2, lines 
Regarding claim 2, since Champion teaches that the tablets are placed into a beverage, it would have been obvious for the cavity dimensions of the die to have a width that is smaller than a mouth of a container and a length that is shorter than a height of the container.  That is, beverages would necessarily have to have been contained within a container, and the tablets are placed into the beverage and would thus have to be smaller in dimensions than the container.
Regarding claim 3, Champion teaches that the ingestible food product can be powdered (paragraph 212) and further teaches that the ingestible food product further comprise a flavor or sugar (see paragraph 83, 91).  Mayer also teaches that sugar, and other flavorants can be included in the mixture (see column 1, lines 66-73).  To thus include flavorants such as sugar would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite flavor to the product produced from the solid form.
Regarding claim 4, Champion, as discussed above with respect to claim 1 teaches the binder can be cellulose based.
Regarding claims 7 and 9, Champion discloses a dissolvable food product (see the abstract) comprising a powder food product (see paragraph 212) with a binder mixed with the powdered food product to hold the powder food product together as a 
Regarding the powdered food product being a coffee food product, the combination as applied to claim 1 has been incorporated herein to teach a powdered coffee food product.  Regarding the binder dissolvable in 80 degree Fahrenheit water in under two minutes when the binder is submersed under water and the water is still, the combination as applied to claim 1 has been incorporated herein to teach these limitations.
Regarding claim 9, Champion teaches cellulose binders (see paragraph 109).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Champion (US 20080187628) as the primary reference, and in further view of Robinson (US 6071539), Lee (US 20130273277) and Pearce (US 20050008735).
Regarding claim 5, Champion teaches that the solid form can be produced by using forming a slurry into a tablet (paragraph 57, 213).  
Claim 5 differs from the combination applied to claim 1 in specifically reciting that “the ingestible water dissolvable binder is provided in a liquid form.”
However, Robinson teaches that the binder can be in a liquid form (see column 5, lines 61-62: “molten liquid”) and can be mixed with powdered ingredients (column 20, lines 44-48).  Robinson teaches similar types of binders as that of Champion (see Robinson column 5, lines 33-62).  Lee further evidences that similar cellulose binders can be used in an aqueous form, and cast together with solids and subsequently dried (see paragraph 32 and 33).  Similarly, Pearce evidences providing a granular food product into a solution of a film forming element (i.e. binder) (see paragraph 85) and where the films can be poured and subsequently dried (see paragraph 160).  By pouring dissolvable films that have a binder (i.e. cellulose derivatives), this is seen to suggest a binder in liquid form that is combined with granular foods.  To one having ordinary skill in the art, it would have been obvious that the teachings of Pearce would have been analogous to the slurry and drying process already taught by Champion, as a slurry is seen to suggest a liquid together with a solid.
To thus modify Champion’s process, if necessary, and to mix the powdered nutrient with a liquid binder and compress into a tablet, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired conventional expedient used for providing a binder to bind the powdered ingredients.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 in view of Champion (US 20080187628), Ninomiya (US 5089307) and Mayer (US 3660107).
Regarding claims 1-9, 7-8, patented claim 9 teaches a method of manufacturing a solid form dissolvable in drinking water, comprising the steps of mixing a water dissolvable binder with a powdered ingestible food product, filling into a cavity of a die and binding.   Patented claim 9 further teaches the die cavity dimensions to be smaller than an opening of a container, thus teaching the solid form having dimensions of length and width that are less than that of the container, as recited in claim 2.
Regarding claim 3 and 7-8, the patented claim is seen to teach the powdered product being a protein and also teaches a dissolvable food product having a mixture of a food powder with a binder.
Claim 1 differs from the patented claims in specifically reciting that the water dissolvable binder is dissolvable in 80 degree Fahrenheit water in under two minutes when the ingestible water dissolvable binder is submersed under water and the water is still.
It is noted however, that Ninomiya further teaches soluble binders  (see column 3, lines 44-59), and where the water soluble binder can be soluble in water having a temperature from room temperature to 100°C (column 3, lines 49-53), thus encompassing the desirability for the water soluble polysaccharide (i.e. binder) to be dissolvable at 80°F.  Champion further evidences dissolvable solid forms that can dissolve in under 1 minute (paragraph 54) which falls within the claimed range.  To thus modify the patented claim, which is not limiting regarding the temperature of the water for dissolution and to have the binder dissolvable in 80°F water in under two minutes would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on providing a quick dissolving solid form in the desired type of water (i.e. cold, warm or hot).
Regarding the new limitation to claims 1 and 7 of “a coffee food product” and “a powder coffee food product” Champion suggests coffee extract to be included in the solid form (paragraph 91) together with protein (paragraph 100), as recited in pending claims 3 and 8. However, Mayer teaches dissolvable solid forms that can include coffee extract that can be in powdered form (see column 1, line 11-29; column 2, lines 6-19).   


Claims 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 as applied to claims 1 and 7 above, and in further view of Chavando (US 20140301959).
Claims 4 and 9 differ from the patented in claim in reciting that he binder is “cellulose based, rice based” and wherein the binder is “cellulose.”
However, Chavando discloses dissolvable tablets (see paragraph 13) where the binder can be cellulose based or cellulose (see paragraph 14 - “hydroxypropyl cellulose”) or can be magnesium stearate (see paragraph 14), thus teaching the equivalence of using magnesium stearate as a binder as well as a cellulose as a binder.  Since Chavando and the patented claim are directed to solid, dissolvable tablets, modification of the patented claim to use another conventional type of binder such as a cellulose would have been obvious to one having ordinary skill in the art, as a substitution of equivalents both recognized for providing binding of a dissolvable tablet. 

Claim 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9392814 as applied to claims 1 and 7 above, and in further view of Chavando (US 20140301959), Lee (US 20130273277) and Pearce (US 20050008735).
Regarding claim 5, the claim differs from the patented claim in specifically reciting that the binder is provided in liquid form.
However, Champion teaches that the solid form can be produced by using forming a slurry into a tablet (paragraph 57, 213).  Chavando discloses dissolvable tablets (see paragraph 13) where the binder can be cellulose based or cellulose (see paragraph 14 - “hydroxypropyl cellulose”) or can be magnesium stearate (see paragraph 14), thus teaching the equivalence of using magnesium stearate as a binder as well as a cellulose as a binder.  Additionally, Lee further evidences that binders can be used in an aqueous form, and cast together with solids and subsequently dried (see paragraph 32 and 33).  Similarly, Pearce evidences providing a granular food product into a solution of a film forming element (i.e. binder) (see paragraph 85) and where the films can be poured and subsequently dried (see paragraph 160).  By pouring dissolvable films that have a binder (i.e. cellulose derivatives), this is seen to suggest a binder in liquid form that is combined with granular foods.  
To thus modify patented claim’s process and to mix the powdered nutrient with a liquid binder and compress into a tablet, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on the desired conventional expedient used for providing a binder to bind the powdered ingredients.

Response to Arguments
On pages 15-16, regarding the Robinson reference, Applicant urges that Robinson appears directed to being liquid dissolvable but not necessarily water dissolvable.
It is noted however, that Robinson also teaches that the product can dissolve in an aqueous solution in between 15 seconds to about 7 minutes (see column 6, lines 4-21) and where the aqueous solution can be water (column 2, lines 53-54; column 4, line 16, 20; column 6, lines 4-21; column 20, lines 58-60).  Thus the reference is seen to suggest dissolution in water.
 On page 17 of the response, Applicant urges that Robinson teaches a person of ordinary skill how to increase or decrease the dissolution time proportional to the volume of carbon dioxide gas generated, thus teaching agitation for dissolution - which is contrary to the claims that recite that the water is still during dissolution.
These urgings are not seen to be sufficient to overcome the rejection.  It is initially noted that the claims are not to the method of using but the method of making and the article.  Furthermore, it is noted that the prior art combination teaches a similar type of binder as disclosed and claimed, and provides a suggestion of dissolution times of cellulose binders being within the claimed temperature and dissolution time.  Thus, it is still seen that the combination suggests a binder that would have been capable of dissolving un 80 degree Fahrenheit still water in under two minutes.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150342212 discloses the solid form can include flavor together with a binder (HPMC) (paragraph 18) and coffee.   
US 20080032025 discloses tablets that disintegrate when added to coffee having a temperature of 80°F (paragraph 22, 95).
US 6090431 discloses dissolvable tablets having a coffee powder, and a binder (figure 1, 2; column 3, lines 3-15, 26-40; column 4, lines 22-40).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/VIREN A THAKUR/Primary Examiner, Art Unit 1792